DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  


Response to Remarks/Arguments

Applicant Argument/Remarks Made in the amendment filed on 12/20/2021 have been fully considered, but were not found to be persuasive. Claims 1, 12, and 23 have been amended and Claims 1-33 are currently pending.

In response to Applicant’s remarks made in page 11 recites: “As shown in Fig. 3, a secondary hash function is applied to a term 301 to produce a secondary hash key in Guha and an entry is located within a bucket with the Guha approach only using the secondary hash key for the search term 301 (Guha, Fig. 3). There is no performing of a set of secondary hashes on a single search term to obtain at least two hash results which are then used in identification of a set of buckets in Guha for that single search term in the cited sections”

In the page 5 of previously issued Non-Final office action, Examiner noted that “at least two secondary results” with an arrow pointing two secondary keys 319, 320 produced by secondary Hash Key 305 in Guha FIG.3.  Once again, here is the blow-up version of Guha FIG.3


    PNG
    media_image1.png
    535
    723
    media_image1.png
    Greyscale



Furthermore, in regards to the Applicant’s argument recites: “Next, the cited sections do not disclose or suggest determining a matching payload by identifying a first payload from the identified set of buckets that contains matching value data with a second payload. Instead, the cited sections disclose identifying a bucket using a primary hash key (Guha, Col.2 lines 34-41). Applicant notes that it is unclear what the Examiner is mapping to the value data and hash data of a payload in Guha. The cited sections of Guha only refer to a primary hash key and identification of a bucket. There is no affirmative steps of matching of payload value data between a first and second payload disclosed in Guha to identify a set of matching payloads.”

Examiner suggest Applicant to review Guha col.7, lines 15-29 where Guha teaches steps for generating primary key 303 and secondary hash key 305 from the supplied search term 301 and identifying a single record at 205.


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 12, 13, 14, 15, 16, 17, 23, 24, 25, 26, 27, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Guha, Patent Number: 5,897,637, hereinafter Guha, in view of Hegli et al., US 2003/0105863 Al, hereinafter Hegli.


As per claim 1, (Currently Amended) A system, comprising: (See Guha, FIG.1, a block diagram of hardware architecture for practicing the present invention) one or more data processors; and a non-transitory computer-readable storage medium containing instructions which, when executed on the one or more data processors, cause the one or more data processors to perform operations including: 
(Guha FIG.3 element 302 “Primary Hash Function” performs has to produce Primary Hash Key 303) determining a key associated with an internet resource; performing a primary hash on the key to obtain a primary hash result; 
(Guha FIG.3, Secondary Hash Function 304 results Secondary Hash Key 305 that produce a set of 2ndary Hash Keys 317-322) performing a set of secondary hashes on the key to 

(Guha FIG.3 element 319, 320 shows obtaining at least two or more secondary hash results from the secondary hash key 305) obtain at least two secondary hash results, wherein the set of secondary hashes comprises at least two secondary hashes; 

(Guha in FIG.3, Primary hash key 303 generated keys for Hash Buckets to identify plurality of Hash Buckets 211, 212, 213) identifying a set of buckets of a data structure using the at least two secondary hash results, wherein identifying the set of buckets comprises identifying 
(Guha in FIG.3, Primary Hash Keys 215 identify Hash Bucket 212 which includes at least two or more 2ndary Hash key 319, 320) a bucket for each of the at least two secondary hash results, 
(Guha in FIG.3, each of 2ndary key identifies a pointer (i.e., “payload”) in a Hash Bucket that maps to a single record in the Master File 205) wherein each bucket of the identified set of buckets contains one or more payloads, and wherein (Guha in FIG.3 Hash Bucket 212, containing a table with a plurality of rows (i.e., “one or more payloads”) of 2ndary hash keys and corresponding pointer values) each payload of the one or more payloads comprises value data and hash data; 

(Guha in FIG.3, each pointer 219, 220 and etc. determines/mapped to the each of record in the master file at 205) determining a set of matching payloads from the identified set of buckets, wherein determining a matching payload in the set of matching payloads comprises identifying (i.e., Guha, “Pointer 219” is a first payload from identified in the bucket 212 with secondary key 319) a first payload from the identified set of buckets that contains matching value data with a second payload and the first payload and the second payload include (Guha FIG.3, Key 215 is the primary key) the primary hash result in the hash data; 

With respect to claim 1, Guha does not explicitly disclose a method of determining value information, which is indicative of a category associated a resource

determining value information using the matching value data, wherein the value information is indicative of a category associated with the internet resource, 

However, Hegli discloses a method of limiting network load threshold values depending on different categories of users (e.g., “the value information is indicative of a category”)
(Hegli [0047] The network load threshold values can vary during the day, and may also vary for different categories of users. For example, the network load threshold values for a company's Communications Department may be higher for Internet pages/sites in a "Politics" category. Further embodiments vary the network load threshold values for each specific user thereby allowing a system administrator to customize the bandwidth available to each user in each category.)

Furthermore, Guha does not explicitly disclose a method controlling access to the internet resource based on the limit.

wherein the category is indicative of a limit associated with the internet resource; and Atty Docket No.: 6596.P38782US12 Application No.: 16/118,208controlling access to the internet resource based on the limit.

However, Hegli discloses a method of using the quota module 254 limits user access to categories of Internet sites:
(Hegli [0041] Alternatively, the quota module limits access to Internet sites independent of the category of the requested Internet site. For example, the quota module can limit user access to the Internet based on a maximum bandwidth limit associated with each user. In another embodiment, the quota module limits access to Internet sites based on a maximum number of hits per time period for each user.)
Thus, a person having ordinary skill in the art before the effective filing date of the claimed invention, would have motivated use the teachings of Hegli, a method of using the quota module 254 for limiting user access to categories of network resources because it enhances level of security of system and also saves system resources by preventing unnecessary access to the network resources. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hegli into the system of Guha because they are analogous art as being directed to the same field of endeavor a system and method of optimizing use of a network resources. (See Guha col.3 lines 43-49, Hegli par. [0023], par. [0027])

As per claim 2. (Original) The system of claim 1, wherein determining value information using the matching value data comprises accessing a value index of the data structure using the matching value data to determine the value information, wherein the matching value data identifies one or more locations within the value index.
(Guha teaches a method of storing records (e.g., value information) in the “Master File” (FIG. 3, element 205) that can be indexed by corresponding matching pointers (e.g., value index) of the Hash Buckets 211-213 from the Hash Table 204 (e.g., the data structure):
Guha, col. 7 and lines 30-33: “The hash table architecture of FIG. 3 is maintained by 204, adding an entry to hash table including a pointer and a secondary key, whenever a new record is added to master file 205.)

As per claim 3. (Original) The system of claim 2, wherein at least one of the one or more locations within the value index contains location information for a location in the data structure usable to obtain the value information.
(Guha discloses a method of addressing a location in the master file 205 (in FIG. 3) records (e.g., value information)by a pointer (e.g., value index) in the Hash Bucket:
Guha, col. 5, lines 44-47: “In the example of FIG. 3, pointer 220 points to the address of a location in master file 205 containing record 227, and secondary key 320 represents the value of secondary hash function 304 applied to the contents of record 227.”)

As per claim 4. (Original) The system of claim 1, wherein the matching value data is the value information.
(Guha teaches a method of retrieving a record (e.g., value information) by having pointer 220(hash value, holding the index of the record) to return the location:
Guha, [FIG.3] element 220, 205 and col. 7, lines 22-24: “Thus, pointer 220 may be returned as the location of matching record 227 without first consulting master file 205”)

As per claim 5. (Original) The system of claim 1, wherein the internet resource is a website identifiable by a uniform resource identifier, and wherein determining the key comprises using the uniform resource identifier to determine the key.
(Guha discloses a method of generating hash key based on url:
Guha, col 6, lines 14-19: “he secondary hash function 304 may be any operation that can be performed on the item, and is preferably independent from the primary hash function 302. For example, one such secondary hash function for application to URLs produces a 32-bit secondary hash key as follows”) 

As per claim 6. (Original) The system of claim 5, wherein determining the key comprises: receiving the uniform resource identifier associated with the website; and extracting a portion of the uniform resource identifier to use as the key.(Guha teaches extracting portion of url to generate hash key:
Guha, col. 6, lines 16-34: “For example, one such secondary hash function 304 for application to URLs produces a 32-bit secondary hash key as follows: 2 bits representing domain: 00="com"; 01="edu"; 10="gov"; 11=other; .... determined by selecting five characters from the URL, forming a four-bit representation for each selected character, and concatenating the representations into a 20-bit string”)

Claims 7, 8, 11, 22, 18, 19, 29, 30, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Guha, in view of Hegli and further in view of Sreenivas Prasad, Pub. No.: US 2017/0337258 A1, hereinafter Sreenivas.

As per claim 7. (Original) The system of claim 6, wherein the operations further comprise: determining additional value information is available for the uniform resource identifier using the matching value data or the value information; extracting an additional portion of the uniform resource identifier to use as an additional key, wherein the additional portion of the uniform resource identifier is different from the portion of the uniform resource identifier; and determining the additional value information using the additional key.
(Guha does not explicitly disclose extracting URI, breaking the URI into a few number of pieces and generating hash keys to determine additional value information using the keys: 
However, Sreenivas teaches a method of generating a set of hash strides from extracted URL components to refer a particular URL category: 
Sreenivas, par. [0040]: “Processing proceeds to step S275, where hash strides module 375 determines a set of hash strides from the extracted URL. A brief discussion regarding hash strides follows. The syntax of a hypertext transfer protocol (HTTP) URL consists of the scheme including a set of URL components: (i) host name; (ii) top domain name; (iii) path name; and/or (iv) query string. Generally, the URL components are delimited by a backslash, or reverse slash. Using the example URL, "http://www.hostname.com/primary_ path/secondary_path/index.isp," the hostname alone may indicate one URL category. Further, "hostname" and "primary path" may indicate yet another URL category. Each set of URL components is referred to herein as a hash stride and may be used to indicate a particular URL category, as discussed below.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sreenivas into the system of Guha and combined because they are analogous art as being directed to the same field of endeavor a system and method for managing use of a network resources.

One of ordinary skill in the art would have motivated to use teachings of Sreenivas, a method of generating a set of hash strides from extracted URL components to refer a particular URL category to identify each individual object of URL components for classifying/categorizing and later updating database to improve query of database.
 
As per claim 8. (Original) The system of claim 7, wherein determining additional value information is available comprises determining directional information indicative of an upwards direction or a downwards direction in a hierarchy of the uniform resource identifier, 
(Guha teaches a method of category search in a hierarchy of information categories. The search is performed by traversing the hierarchy successively (e.g., downwards) narrower categories:
Guha, col. 1, lines: 36-44: “The second type of search mechanism is a category search, which employs a category directory describing a hierarchy of information categories. The search is performed by traversing the hierarchy to successively narrower categories until the desired set of documents is reached. Therefore, a search for information on lions might begin with a broad category of "science", then proceed down the hierarchy to "biology", "zoology", "mammals", and so forth.”)

and wherein extracting the additional portion of the uniform resource identifier comprises using the directional information.
(Guha does not explicitly disclose a method of extracting the additional portion of the uniform resource identifier comprises using the directional information.
However, Sreenivas discloses steps for hashing each successive (e.g., downward direction) hierarchy portion of URL component, such as “hostname”, “primary_ path” and “secondary_path” to indicate a particular URL category: 
Sreenivas, par. [0040], lines 7-15: “Generally, the URL components are delimited by a backslash, or reverse slash.  Using the example URL, "http://www.hostname.com/primary_ path/secondary_path/index.isp," the hostname alone may indicate one URL category. Further, "hostname" and "primary path" may indicate yet another URL category. Each set of URL components is referred to herein as a hash stride and may be used to indicate a particular URL category”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sreenivas into the system of Guha and combined because, hierarchical break down of URL components improves the speed of searching an item by search engine in a narrower category listings.

Claims 9, 20, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Guha, Patent Number: 5,897,637, hereinafter Guha, in view of Hegli and further in view of Konishi, Pub. No.: US 2014/0032839 Al, hereinafter Konishi.

As per claim 9. (Original) The system of claim 1, wherein determining the value information comprises: accessing a special value associated with the matching value data, wherein the special value is indicative that the key contains value information; and extracting at least some of the value information from the key.
(Guha does not explicitly discloses a method of using special value to extracting some of value information from the key.
However, Konishi discloses a method of shifting bits of the hash value calculated from the URL (e.g., “accessing a special value associated with the matching value data”) and find a corresponding match in the object table. (e.g., “extracting at least some of the value information from the key”)
Konishi, par. [0099] lines 3-9: “In this case, the I/O processing unit 311 bit-shifts the hash value calculated from the URL of an object so that the hash value calculated from the URL matches the bit width of a hash value registered in the object table 321. The I/O processing unit 311 acquires, from the object table 321, a server IP address and a device name, associated with the bit-shifted hash value.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Konishi into the system of Guha to improve the performance of finding matches from a storage because bitwise operations are substantially faster than string compare operation on search for a matching record.

Claims 10, 21, 32, are rejected under 35 U.S.C. 103 as being unpatentable over Guha, Patent Number: 5,897,637, hereinafter Guha, in view of Hegli and further in view of Konishi and Sreenivas

As per claim 10. (Original) The system of claim 9, wherein the internet resource is a website identifiable by a uniform resource identifier, wherein the key includes a domain element of the uniform resource identifier, and wherein extracting the at least some of the value information from the key comprises using the domain element or a modified version of the domain element as at least a portion of the category.
(Guha does not explicitly disclose a method of extracting domain elements of URI, constructing hash key and then the last least some of value information associate with URL category.
However, Sreenivas discloses a method of using hostname portion of URL hash stride indicate a URL category: (Sreenivas, par. [0040] lines 7-15: “Generally, the URL components are delimited by a backslash, or reverse slash.  Using the example URL, "http://www.hostname.com/primary_ path/secondary_path/index.isp," the hostname alone may indicate one URL category. Further, "hostname" and "primary path" may indicate yet another URL category. Each set of URL components is referred to herein as a hash stride and may be used to indicate a particular URL category”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sreenivas into the system of Guha and combined because, hierarchical break down of URL components with subcategory listings improves the speed of search by narrowing down in granular level categories.

As per claim 11, (Original) The system of claim 1, wherein the category is indicative of a safety level associated with the internet resource, and wherein the operations further comprise controlling access to the internet resource based on the safety level.
(Guha does not explicitly discloses a method of controlling access to the internet resource based on the safety level.
However, Sreenivas discloses a use of bloom filter which replaces URL blacklist lookup: 
Sreenivas, par. [0047] lines 22-26: “uses strides of hashes, or hash strides, that form the bloom filter and, therefore, does not require compression of a URL blacklist and/or preprocessing phase, such as with the Wu-Manber algorithm; (xi) does not require a learning phase”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sreenivas into the system of Guha and combined to improve the performance of system by using of hash strides that form the bloom filter, which does not require URL blacklist.
One of ordinary skill in the art would have been motivated to use teachings of Sreenivas, use of bloom filter because it is already associate with a uniform resource locator (URL) with a predetermined set of URL categories, which removes a step for checking the URL from the blacklist.
As per claim 12,  (Currently Amended) A computer-implemented method, comprising: determining, by a computing device, a key associated with an internet resource; performing a primary hash on the key to obtain a primary hash result; performing a set of secondary hashes on the key to obtain at least two secondary hash results, wherein the set of secondary hashes comprises at least two secondary hashes; identifying a set of buckets of a data structure using the at least two secondary hash results at least two secondary hash results a matching payload in the set of matching payloads comprises identifying a first payload from a second payload the first payload and the second payload include[[s]] the primary hash result in the hash data; determining value information using the matching value data, wherein the value information is indicative of a category associated with the internet resource, wherein the category is indicative of a limit associated with the internet resource; and controlling access to the internet resource based on the limit.
Claims 12 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13. (Original) The computer-implemented method of claim 12, wherein determining value information using the matching value data comprises accessing a value index of the data structure using the matching value data to determine the value information, wherein the matching value data identifies one or more locations within the value index.
Claims 13 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14. (Original) The computer-implemented method of claim 13, wherein at least one of the one or more locations within the value index contains location information for a location in the data structure usable to obtain the value information.
Claims 14 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15. (Original) The computer-implemented method of claim 12, wherein the matching value data is the value information.
Claims 15 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16. (Original) The computer-implemented method of claim 12, wherein the internet resource is a website identifiable by a uniform resource identifier, and wherein determining the key comprises using the uniform resource identifier to determine the key.
Claims 16 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 17. (Original) The computer-implemented method of claim 16, wherein determining the key comprises: receiving the uniform resource identifier associated with the website; and extracting a portion of the uniform resource identifier to use as the key.
Claims 17 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18. (Original) The computer-implemented method of claim 17, further comprising: determining additional value information is available for the uniform resource identifier using the matching value data or the value information; extracting an additional portion of the uniform resource identifier to use as an additional key, wherein the additional portion of the uniform resource identifier is different from the portion of the uniform resource identifier; and determining the additional value information using the additional key.
Claims 18 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 19. (Original) The computer-implemented method of claim 18, wherein determining additional value information is available comprises determining directional information indicative of an upwards direction or a downwards direction in a hierarchy of the uniform resource identifier, and wherein extracting the additional portion of the uniform resource identifier comprises using the directional information.
Claims 19 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20. (Original) The computer-implemented method of claim 12, wherein determining the value information comprises: accessing a special value associated with the matching value data, wherein the special value is indicative that the key contains value information; and extracting at least some of the value information from the key.
Claims 20 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 21. (Original) The computer-implemented method of claim 20, wherein the internet resource is a website identifiable by a uniform resource identifier, wherein the key includes a domain element of the uniform resource identifier, and wherein extracting the at least some of the value information from the key comprises using the domain element or a modified version of the domain element as at least a portion of the category.
Claims 21 is analogous to claim 10 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 22. (Original) The computer-implemented method of claim 12, wherein the category is indicative of a safety level associated with the internet resource, and wherein the method further comprises controlling access to the internet resource based on the safety level.
Claims 22 is analogous to claim 11 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 23. (Currently Amended)  A computer-program product tangibly embodied in a non- transitory machine-readable storage medium, including instructions configured to cause a data processing apparatus to perform operations including: determining a key associated with an internet resource; performing a primary hash on the key to obtain a primary hash result; performing a set of secondary hashes on the key to obtain at least two secondary hash results, wherein the set of secondary hashes comprises at least two secondary hashes; identifying a set of buckets of a data structure using the at least two secondary hash results at least two secondary hash results a matching payload in the set of matching payloads comprises identifying a first payload from a second payload the first payload and the second payload include[[s]] the primary hash result in the hash data; determining value information using the matching value data, wherein the value information is indicative of a category associated with the internet resource, wherein the category is indicative of a limit associated with the internet resource; and Atty Docket No.: 6596.P38782US17 Application No.: 16/118,208controlling access to the internet resource based on the limit..
Claims 23 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 24. (Original) The computer-program product of claim 23, wherein determining value information using the matching value data comprises accessing a value index of the data structure using the matching value data to determine the value information, wherein the matching value data identifies one or more locations within the value index.
Claims 24 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
As per claim 25, (Original) The computer-program product of claim 24, wherein at least one of the one or more locations within the value index contains location information for a location in the data structure usable to obtain the value information.
Claims 25 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 26, (Original) The computer-program product of claim 23, wherein the matching value data is the value information.
Claims 26 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 27. (Original) The computer-program product of claim 23, wherein the internet resource is a website identifiable by a uniform resource identifier, and wherein determining the key comprises using the uniform resource identifier to determine the key.
Claims 27 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 28. (Original) The computer-program product of claim 27, wherein determining the key comprises: receiving the uniform resource identifier associated with the website; and extracting a portion of the uniform resource identifier to use as the key.
Claims 28 is analogous to claim 6 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 29. (Original) The computer-program product of claim 28, wherein the operations further comprise: determining additional value information is available for the uniform resource identifier using the matching value data or the value information; extracting an additional portion of the uniform resource identifier to use as an additional key, wherein the additional portion of the uniform resource identifier is different from the portion of the uniform resource identifier; and determining the additional value information using the additional key.
Claims 29 is analogous to claim 7 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 30. (Original) The computer-program product of claim 29, wherein determining additional value information is available comprises determining directional information indicative of an upwards direction or a downwards direction in a hierarchy of the uniform resource identifier, and wherein extracting the additional portion of the uniform resource identifier comprises using the directional information.
Claims 30 is analogous to claim 8 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.


As per claim 31. (Original) The computer-program product of claim 23, wherein determining the value information comprises: accessing a special value associated with the matching value data, wherein the special value is indicative that the key contains value information; and extracting at least some of the value information from the key.
Claims 31 is analogous to claim 9 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 32. (Original) The computer-program product of claim 31, wherein the internet resource is a website identifiable by a uniform resource identifier, wherein the key includes a domain element of the uniform resource identifier, and wherein extracting the at least some of the value information from the key comprises using the domain element or a modified version of the domain element as at least a portion of the category.
Claims 32 is analogous to claim 10 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 33. (Original) The computer-program product of claim 23, wherein the category is indicative of a safety level associated with the internet resource, and wherein the operations further comprise controlling access to the internet resource based on the safety level.

Claims 33 is analogous to claim 11 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

FOLDED-HASHTABLE SYNCHRONIZATION MECHANISM (US 9,916,372 Hurst et al.) – Discloses a system and method of computing devices synchronizing respective copies of a repository in part by sharing status information for records stored in the repository wherein Status information may be conveyed by encoding record identifiers in a hash table.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408)918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154